DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on October 25, 2021, claims 19-21, 23-24, 27-32, 34-35, 37-39 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claim 19 and 30.  Previously claims 22, 25-26, 33, 36 had been cancelled. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent No. 10,334,781 B2. Although the conflict claims at issue are not identical; however, it would have been obvious for one ordinary skill in the art to have implemented the claimed cleaning system for an agricultural harvester because the scope and content of the agricultural harvester claim from patent ‘781 would cover the instant claimed apparatus. 



 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21, 23-24, 27-32, 34-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (DE 10 2004 023 767 A1)(machine translation).

Regarding claims 19 and 30, Behnke disclose a system and method for a combined harvester involving agitation of harvested material, comprising: 
at least one sieve (e.g., sieves (25 / 26)) operable to oscillate fore and aft (the sieves (25/26)) (e.g., sieves (25/26) configured to oscillate in a longitudinal and transverse directions) (see par. 37-38); 
a side shaker mechanism (e.g., oscillating device (30)) coupled to the at least one sieve ( e.g., oscillating device (30) is connected to sieves (25/26)) (see par. 36, 41 and Figures 1-2), the side shaker mechanism operable to produce a side-to-side shaking motion in the at least one sieve (e.g., longitudinal and transverse oscillations (L and Q) is generated by oscillating devices (30)) (see par. 36, 41, 49; Figures 1-2); and 
a control system (e.g., control unit (42)) configured to 
(i) automatically control an operation of the side shaker mechanism to adjust an amount of the side-to-side shaking motion of the at least one sieve based at least in part on the overall amount of crop being processed by a cleaning system (e.g., said control unit (42) configured to generates a control command signal to generate a transverse vibration of the conveying via oscillating devices (30) based on grain / crop flow measurement and type of harvest material via sensor(s) / grain flow measuring device) (see par. 15-18, 20-21, 23-25, 36-37, 42-44, 47, 49, 50, 51), 
(ii) monitor the overall amount of crop being processed by the cleaning system to identify a change in the overall amount of crop being processed (e.g., detecting grain flow / quantity in the area of sieves of the conveying and cleaning element via sensor(s) / grain flow measuring device - limitation: identify changed in the overall amount of crop) (see par. 10-11, 15-18, 23-25, 39, 41, 43-44); 
However, Behnke’s invention fails to specifically disclose automatically controlling the operation of the side shaker mechanism to adjust the amount of side-to-side shanking motion based as a function of the overall amount of crop being processed by the cleaning system, wherein the control system is configured to automatically increase an amount of said side to side shaking motion as a function of an amount and type of crop being processed, wherein said automatic increase of said amount of said side to side shaking motion is one of linear and non-linear.
(see par. 20-21, 36-37, 42, 47, 49). The control unit (42) is configured to automatically regulate the transverse oscillation Q based on grain flow / quantity measurement and type of harvest material detected by sensor(s) / grain flow measuring device(s) (see par. 37, 39-41, 50). As the control unit (42) is (i) connected to the grain flow measurement devices and the oscillating device (30), (ii) configured to receive grain quantity / flow signal(s) from the grain flow measurement device(s) and capable to generate traverse vibration of the conveying via oscillating devices (30)(see par. 41 and 20, 23 and above cited sections), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude the traverse oscillation Q is adjusted as a function of  the grain quantity / flow signal(s), which can increase or decrease based at least in part on the change of the grain flow; wherein the traverse oscillation can be at least a linear motion and non-linear motion (e.g., limitation: automatically increase an amount of said side to side shaking motion as a function of an amount and type of crop being processed, wherein said automatic increase of said amount of said side to side shaking motion is one of linear and non-linear) (see abstract, par. 2, 6-7, 10, 15-18, 42-44, 47, 49, 50, 51, 23-25, 35, 37). 
Doing so would enhance a system and method for a combined harvester configured to control a transverse vibration of the conveying via oscillating device(s) 
Note: applicant may consider that reference US 2015/0080070 (see par. 48 and 66) - cited on form 892 - teaches the technology of linear side-to-side displacement control of sieve for a combine harvester.  

Regarding claims 20-21 and 31-32, Behnke disclose a system and method for a combined harvester involving agitation of harvested material, wherein the control system is configured to adjust the amount of side-to-side shaking motion based at least in part on sensor feedback associated with the overall amount of crop being processed by the cleaning system (e.g., e.g., said control unit (42) configured to automatically regulate the transverse oscillation Q based on grain / crop flow measurement and type of harvest material detected by sensors – claim 21 31: yield monitor configured to provide the sensor feedback associated with the overall amount of crop being processed by the cleaning system) (see par. 2, 10, 17-18, 43-44). 

Regarding claims 23-24 and 34-35, Behnke’s invention does not specifically disclose (i) wherein the control system is configured to proportionally increase the amount of side-to-side shanking motion when an increase in the overall amount of crop being processed by the cleaning system is identified (e.g., claim 23 / 34 limitation(s)) and (ii) wherein the control system is configured to proportionally decrease the amount of side-to-side shanking motion when a decrease in the overall amount of crop being processed by the cleaning system is identified (e.g., claim 24 / 35 limitation(s)).
However, Behnke teach a system and method for a combined harvester involving agitation of harvested material comprising a control unit (42) configured to generate a (see par. 20-21, 36-37, 42, 47, 49). The control unit (42) is configured to automatically regulate the transverse oscillation Q based on grain flow / quantity measurement and type of harvest material detected by sensor(s) / grain flow measuring device(s) (see par. 37, 39-41). As the control unit (42) received signal(s) from the grain flow measurement device(s), the traverse oscillation Q can be adjusted in accordance to the grain flow signal, which can increase or decrease based on the change of the grain flow (e.g., limitation: an increase / decrease in the overall amount of crop … ) (see abstract, par. 2, 6-7, 10, 15-18, 42-44, 47, 49, 50, 51, 23-25, 35, 37). 
Given the teaching of Behnke, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to conclude that as the grain / crop flow measurement increases or decreases based on the change of the grain flow, the control unit can automatically regulate the transversal oscillation of the sieves based on the grain flow change to achieve a more efficient cleaning of the grain / crop with low losses. 
Doing so would enhance a system and method for a combined harvester configured to control a transverse vibration of the conveying via oscillating device(s) based on the grain / crop flow measurement change to achieve a more efficient cleaning of the grain / crop with low losses. 

Regarding claims 27 and 37, Behnke disclose a system and method for a combined harvester involving agitation of harvested material  wherein the control system is operable to adjust the amount of side-to-side shaking motion based on both (e.g., said control unit (42) configured to generates a control command signal to generate /change the transverse vibration based on the transverse separation of the crop flow and detected slope of the combine harvester / sieve) (see par. 19, 20-21, 36-37, 40, 42, 47, 49). 

Regarding claims 28 and 38, Behnke disclose a system and method for a combined harvester involving agitation of harvested material wherein the control system is configured to receive an input from an operator associated with a selection of a configurable parameter related to the adjustment of the amount of side-to-side shaking motion (e.g., the operator actuates and adjusts said transverse vibration Q via display unit (43) – Figure 2 depicts a transverse vibration target value (55), which is stored in a characteristic curve 56 and can be selected by the operator) (see par. 41, 48 and Figures 1-3). 

Regarding claims 29 and 39, Behnke disclose a system and method for a combined harvester involving agitation of harvested material wherein the configurable parameter comprises at least one of:
 a minimum amount of the side-to-side shaking motion (e.g., transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a minimum transverse oscillation based on the transverse separation of the crop flow) (see par. 6-8 and 20); 
transverse oscillation can be changed depending on the transverse separation of the crop flow – for instance, having a maximum transverse oscillation based on the transverse separation of the crop flow) (see par. 6-8 and 20); 
a threshold value for the overall amount of crop being processed by the cleaning system at which the control system should begin to increase the amount of side-to-side shaking motion; a threshold value for the overall amount of crop being processed by the cleaning system at which the control system stops increasing the amount of side-to-side shaking motion; or 
a proportion between the amount of side-to-side shanking motion and the overall amount of crop being processed by the cleaning system.

Response to Argument

Applicant’s arguments filed on October 25, 2021, with respect to the rejections of claims as cited on the Office Action mailed on June 25, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims (e.g., page 7, par. 3 – page 8, par. 2), the examiner respectfully disagreed with applicant’s allegation. Applicant may consider that as the control unit (42) is (i) connected to the grain flow measurement devices and the oscillating device (30), (ii) configured to receive grain quantity / flow signal(s) from the grain flow measurement device(s) and capable to generate traverse vibration of the conveying via oscillating 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Jorge O Peche/Examiner, Art Unit 3664